 268DECISIONSOF NATIONALLABOR RELATIONS BOARDMurray Products,Inc. and Orange County DistrictCouncilofCarpenters,affiliated with UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO. Case 21-CA-13901February17, 1977DECISION AND ORDEROn May 14, 1976, Administrative Law Judge DavidG. Heilbrun issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptionsand a supporting brief, and the Respon-dent filedcross-exceptionsand a supporting brief.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirmthe rulings,findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order, as modified herein.'1.We find merit in the General Counsel's conten-tion that the discriminatees herein are entitled tobackpay beginning with the date of the discrimina-tion against them.As we stated inEagleInternational,Inc., 223 NLRB 29 (1976): "In caseswhere strikershave offered to return to work, and an employer hasunlawfully denied them reinstatement, or whereapplication would have been futile, backpay, typical-ly,isordered from the date of application orabandonment of the strike." Such is the case here.The discriminationagainst nineof the discriminateesoccurred when, as strikers, they applied for reinstate-menttowhich they were entitled but Respondentrefused to honorits reinstatementobligation. Exceptfor Chavez, therefore, the backpay period for thediscriminateesbegins on August 4, 1975. In accor-dance with the Administrative Law Judge's findingthat Chavez, who had the least seniority, was notimproperly rejected by Respondent until August 6,1975, we shall begin his backpay on that date.2.We agree with the Administrative Law Judgethat the Respondent's refusal toreinstateon August 4the nine strikers involved herein was discriminatory.However, we cannot agree that, under the circum-stances of this case, the Respondent's offers ofreinstatementwere valid and sufficient to toll thebackpay liability.Briefly, on August 4, after over 2 weeks of strikeactivity, 11 strikers,2 with employee Robert Bennettas their spokesman, offered unconditionally to returnIIn par.1(c) of hisrecommended Order,the Administrative Law Judgeuses the narrow cease-and-desist language,"in any likeor related manner,"rather thanthe broadmjuctive language,"in any other manner," which theBoard traditionallyprovides in cases involving serious 8(ax3) discriminationconduct.See N.LR.B v. Entwistle Manufacturing Co.,120 F.2d 532, 536(C A 4, 1941),Electrical Fittings Corporation, a subsidiary of I-T-E ImperialCorporation,216 NLRB 1076 (1975). Accordingly, we shall modify therecommended Order to require the Respondent to cease and desist from inany other manner infringing upon employee rights. This change is also madein the revised notice.to work. The strikers were told by Kenneth Murray,secretary-treasurerand part owner of the Respon-dent, that their jobs had been filled and there were nopositions available. However, based on the Adminis-trative Law Judge's finding that the Respondent hadactually hired only one permanent replacement byAugust 4, we have found that the Respondentunlawfully denied reinstatement to the strikers.3 It isagainstthis backdrop of the Respondent's unlawfuland discriminatory acts that the offers of reinstate-ment mustbe evaluated.On August 6, 2 days later, the Respondent em-barkedon a seriesof employment offers to thestriking employees. Again, though the Respondenthad 10 vacancies, it informed individual strikers thatithad "an opening" and was seeking 1 employee forthat position. In regard to the six discriminatees whowere approached by the Murrays while picketing, it isclear that Respondent expected an immediate answerto its offer of reinstatement.The Board has long held that a discriminatee, onreceiving an offer ofreinstatement, has a "fundamen-tal right to a reasonabletimeto consider whether toreturn."Penco Enterprises, Inc., Penco of Ohio, andAcoustical Contracting and Supply Corp.,216 NLRB734 (1975). There is noper serule as to the period oftime that will constitute reasonable notice to thediscriminatee.4Rather, the Board examines thefactual circumstances of the particular case to deter-minewhat constitutes a reasonable time. In this case,we think it clear that the Respondent did not accordthe discriminatees a reasonable time in which todecide whether to accept the offer to return to work.Itwould seem evident that the Board always allowssome amount of time for an employee to deliberate asto the offer of reinstatement. In regard to an offerthat demands the employee accept and return towork on the same day he receives it, the Board hasstated: 5That would, except in unusual circumstances, bean unreasonable condition to which we would notrequire strict compliance by the employee; norwould we find such an offer to have terminatedthe backpay period.2Strikers Rollinsand Dillon are not involvedas alleged discriminatees inthis case.3As noted above,the discrimination againstsinker Chavez did not occuruntil August 6.4 InPenco, supra,the Boardfound "totallyinadequate" an offer by anemployer thatwould haverequired thediscnminateeto inform the employerof his intentionson the dayhe receiveda letter offeringreinstatement.S SeeFredeman'sCalcasieu Locks Shipyard,Inc, 208 NLRB 839 (1974).228 NLRB No. 33 MURRAY PRODUCTS, INC.269It is important to keep in mind that we are hereinconsidering oral offers-at least in regard to six of thediscriminatees 6-that required immediate accep-tance.We certainly do not find "unusual circum-stances" warranting finding offers such as these to bevalid.In examining offers of reinstatement, the Board hasevaluated factors- such as a discriminatee's interimemployment-in assessingwhat is a reasonable timeto which to require his return to work. A significantfactor to be evaluated in determining the amount ofnotice to be required is the acts of discrimination andtheir effect on the discriminatees. The AdministrativeLaw Judge and our dissenting colleagues totally failto deal with this circumstance in evaluating the offersof reinstatement.Here, the strikers on August 4 were unlawfullydenied reinstatement. The Respondent, with a classiclack of candor and demonstrating its opposition toprotected concerted activities, informed the discrimi-natees that they had been permanently replaced. Twodays later and with 10 vacancies, the Respondentcommenced a series of oral offers of reinstatement, allof which contemplated an immediate return to work.The fact that most of the strikers were on the picketline and apparently physically tble to return to workdoes not justify finding the offers of reinstatement tobe valid. The Respondent's unlawful acts and itsuntruthful statements about vacancies created asituationwhich warranted allowing the discrimina-tees a reasonable time for serious evaluation of theoffers of reinstatement. The strikers here were permit-ted absolutely no opportunity to evaluate their statusand the Union's status in light of their having beenpreviously informed that they had all been perma-nently replaced. Further, the Board's protection ofemployee rights through requiring valid offers ofreinstatement to discriminatees is rendered meaning-less by putting the burden on the discriminatee-as6 StrikersRobert Bennett, Donald Bennett,PatrickMileham, FrankMoreno, Jesus Moreno,and Juan Chavezwereapproached while picketing.7 InHarrah'sClub,158 NLRB758 (1966), the Board property held thatrequiring discriminatees to request extensions of reporting time would placean "undue and unwarranted burden upon the discnminatee to make acounterproposal." The Board added, "the reinstatement obligationproperlyrests with Respondent and is satisfiedonly by a validand unconditional offerof reinstatement."8When the Respondent offered reinstatement to striker Donald Bennett,he repliedthathisblistered handswould prevent him from working.Displaying the spurious nature of its offers,the Respondentimmediatelyinformed Bennett that it "accepted" that replyas a "no."Underthese circumstances,the Respondent's offer clearly did not tollbackpay liabilityThe Boardnormally requiresemployers to keep openoffers of reinstatement for sufficient periods to allow an in employee torecover.See, e.g.,Creutz Plating Corporation,172 NLRB 1 (1968). Here, inlight of the Respondent's informing Donald Bennettthat his refusal to workwith blistered hands constituted a "no" to returningto work,we cannotunderstand the Administrative Law Judge's and our dissenting colleagues'rejectionof backpayfor Bennett.Bennett's failure toreapplylater forworkishardly justification for denying him backpay. The Respondent's statementsto Bennett indicated that he mustaccept workimmediately or not at allwould our colleagues here-to request additionaltime to consider the offer.? In this case, the Respon-dent, apparently intent on obtaining rejections of itsoffers of reinstatement, scratched from its list thename of any discriminatee who was unwilling toimmediately accept its oral offer of reinstatementsIn addition to its improper conduct in refusing toallow employees a reasonable time to accept theoffers, the Respondent's misleading comments aboutthe number of jobs available, and its "divide andconquer" tacticsin engagingin this misconduct witheach employee individually,seriatimand quickly,also show that the Respondent's offers of reinstate-ment were not made in good faith but were designedtoprevent reinstatement. Such "offers" are notgenuine, and cannot end the Respondent's backpayobligation.Thus, the oral offers made to the sixpicketing discriminatees, which contemplated accep-tance within a matter of seconds or minutes, wereineffective and did not toll backpay liability.We also find that the offers of reinstatementextended to discriminatees Schmitz,9 Corcoran, andGarcia (by telephone to Schmitz and Corcoran andby telegram to Garcia) were defective in that theoffers were not kept open for reasonable periods oftime. None of these three discriminatees was permit-ted a reasonable time, under the circumstancescreated by the Respondent's unlawful acts and lackof candor as to permanent replacements, to decidewhether he wished to return to work. Accordingly, alloffers to the nine discriminatees were invalid and allthe discriminatees are entitled to backpay from thedate of the discrimination against them until theyreceived valid and legitimate offers of reinstatementin October 1975.10ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborThus, Bennett could reasonably assume that any future applicationfor workwould be futileIn our judgment,placing the burden on Donald Bennettto reapply forwork(or lose the right to backpay) would be totally unwarranted. Theburden here rested with the Respondent to keep the offer open for areasonable time to permit Bennett's hands to heal. We shall orderbackpayfor Bennett, leaving to the compliance stage any reductionon backpay basedon the time that Bennett was physically unable to work.9The offer made to Schmitz was remarkably similar toan offer foundinadequateby theBoard inNationalTape Corporation,187 NLRB 321(1970). In that case,an employee,reportingfor workon the next morningfollowing the Employer's offer of reinstatement made by telephone,refusedto work because of a picket line. On the same day, the employee received atelegram stating that he must report for work on that day or be permanentlyreplaced. The Board found that the offer of reinstatement was"inadequateby its own terms since it was limited timewise to an unreasonably shortperiod in that[the employee I was required to accept suchoffer on the veryday it was received by him "10 In October, seven of the discnminatees returned to work and oneemployee(Garcia)declined an offer to return Chavez was only a summeremployee and therefore backpay for him would be tolledas of the end ofsummer 270DECISIONSOF NATIONALLABOR RELATIONS BOARDRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent,Murray Products, Inc., Orange, California, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1.Substitute the following for paragraph 2(a):"(a)Make whole Robert Bennett, Donald Bennett,PatrickMileham, Jerome Schmitz, Frank Moreno,JesusMoreno, Mike Corcoran, and Silviano Garciafor any loss of earnings they may have suffered fromAugust 4 and make whole Juan Chavez for any loss ofearnings he may have suffered from August 6, all as aresult of the discrimination against them as set out inthis Decision."2.In paragraph 1(b) delete the words "in any likeor related manner" and in paragraph 1(c) substitutethe words "in any other manner" for the words "inany like or related manner."3.Substitute the attached notice for that of theAdministrative Law Judge.MEMBERS PENELLO AND WALTHER,concurring in partand dissenting in part:Like the Administrative Law Judge we find that thebackpay period in each instance terminated when thediscriminatee was offered reinstatement, which herejected, during the period August 7-12, 1975. Ourcolleagues would find that the offers of reinstatementmade then were not valid because "Respondent didnot accord the discriminatees a reasonable time inwhich to decide whether to accept the offer to returntowork" InFredeman's Calcasieu Locks Shipyard,Inc.,208 NLRB 839 (1974), which they cite, theBoard noted that what constitutes a "reasonabletime" will depend essentially on the situation inwhich an employee finds himself and, significantly,added: "Obviously, if there is no valid reason for hisnot being able to return to work at the fixed date, wewill likely view that date as dispositive of the issue."In the case before us, as explained by the Administra-tive Law Judge, immediate tasks were awaiting eachperson approached with an offer of reinstatement;each offer, except for Donald Bennett's, was conve-niently susceptible to acceptance; no striker request-ed extra time to consider the offer or to adjustpersonal affairs or indicated in any way that he wasnot being given an adequate opportunity to evaluatethe offer. Indeed, as concluded by the AdministrativeLaw Judge, in deciding not to return to work, thesediscriminatees were influenced by apparent tacticalor common policy front considerations causing mostto choose continued picketing rather than abandon-ment of the strike. Thus, no time limitation imposedby Respondent for acceptance of any offer appearsaccountable for the discriminatees' rejection of em-ployment in August.iiOur colleagues question the good faith of thereinstatement offers made by Respondent. But thebest evidence of whether the offers were made ingood faith or were "genuine" would be Respondent'sreaction to a striker's acceptance of its offer. Therewas only one striker who affirmatively responded toRespondent's request to return at the time it wasmade and that was Dillon. He was immediately put towork. There is not the slightest indication that any ofthe others would have been treated differently had heagreed to return when asked. Also persuasive ofRespondent's willingness to reemploy strikers is thefact that strikersWalters and Cooksley (like Dillon,not discriminatees herein) were returned to workimmediately upon their approaching Respondent andasking to be returned. And, later, when seven of thediscriminatees decided to return to work and askedfor reemployment, all were reemployed.11Contraryto our colleagues,this is especially true as to Schantz After ajob offerwas telephoned to him,he agreedto reportto the plant but, uponarrival, refused to resume work because of the picketingAs for DonaldBennett,he rejected the job offer because of blisteredhands But there is no indication that his hands healed or that Bennettdesired to return to work before he was reinstated on October 9APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to reinstate economicstrikerswho unconditionally offer to return towork before they have been permanently re-placed.WE WILL NOT discriminate against employees toencourage or discourage membership in OrangeCounty District Council of Carpenters and Join-ers of America, AFL-CIO, or any other labororganization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights protected under the NationalLabor Relations Act.WE WILL make whole Robert Bennett, DonaldBennett, Patrick Mileham, Jerome Schmitz, FrankMoreno, JesusMoreno,Mike Corcoran, andSilvianoGarcia for their loss of wages fromAugust 4 and WE WILL make whole JuanChavez for his loss of earnings from August 6, allas a result of our discrimination against them.MURRAY PRODUCTS, INC. MURRAY PRODUCTS, INC.271DECISIONSTATEMENT OF THE CASEDAVID G.HEILBRUN,Administrative Law Judge: Thiscase was heard at Los Angeles,California,on January 20and 21,1976, based upon a charge filedI August 13 andcomplaint issued October 28 alleging that Murray Pro-ducts,Inc.,herein called Respondent,violated Section8(a)(1), (3), and (5) of the Act by threatening employeeswith discharge(and other reprisals)because they selectedOrange County District Council of Carpenters,affiliatedwith the United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,herein called the Union,as theircollective-bargaining representative and, if they continuedto engage in protected concerted activities,by failing andrefusing to reinstate certain striking employees who hadunconditionally offered to return to work and by changingterms and conditions of employment through implementa-tion of a new policy regarding tardiness without priornotification to or bargaining with the Union.Upon the entire record in this case,includingmyobservation of the witnesses,and upon consideration ofbriefs filed by General Counsel and Respondent, I makethe following:FINDINGS OF FACTI.THE BUSINESSOF RESPONDENT AND THE LABORORGANIZATION INVOLVEDRespondent, a corporation located in Orange, California,manufactures plastic laminated counter tops and bars. Itannually sells goods valued in excess of $50,000 tocustomers in California, each of which annually sell andship products valued in excess of $50,000 directly to theircustomers located outside California. I find Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that the Union is a labororganization within the meaning of Section 2(5).II.THE ALLEGED UNFAIR LABOR PRACTICESFACTS ANDDISCUSSIONFollowing certification of the Union in March, the partiesbargained for an initial contract but reached impasse onJuly 16. The next day certain employees commenced aneconomic strike2 which continued until the events ofAugust 4. That morning 11 strikers led by Robert Bennettsought out Kenneth Murray, secretary-treasurer and partowner of Respondent, and spoke with him in the plantIAll dates andnamed monthshereafter are in 1975,unlessmaicatedotherwise.2Thiscase concerns strikers Robert Bennett, Donald Bennett,PatrickMileham,Jerome Schmitz,Frank Moreno,Jesus Moreno,Mike Corcoran,SilvianoGarcia, and Juan Chavez (listed inorder of seniority)3William Murray (brother of Kenneth),a vice presidentof Respondent,was present during this episode as were strikers Kevin Rollins andW. (Bill)Dillon.4A specific "increasein work load fromour customers" had manifesteditself by August 5; however,immediate needarose for one employee onAugust 6 because a router broke down.5The highest seniority striker, Kevin Rollins, was unavailable for work atthe time due to an unhealedbroken arm.kitchen.3 Robert Bennett stated the strikers were returningfor their jobs, to which the Murrays replied that unfortu-nately these had been filled. With this the entire group ofstrikers left for the union hall.Late that morning UnionBusinessAgents Irvin Osburnand ErnieBeltran(accompanied by Robert Bennett)appeared at Respondent's office and requested its presi-dent, Norman Murray (father of Kenneth and William), tosupply a seniority list of employees. Norman Murraytestified that Osburn acknowledged the purpose of this listwas to bring strikers back to work as openings occurred. Incontradiction Osburn testified that he declined to specify areason for the request, stating only that he felt entitled toone and otherwise making no comment. The list was readylater that day as agreed but was not picked up by Osburnuntil the following morning.Strike activity resumed August 6. Based on increasedproduction orders at that point in time, Kenneth Murrayundertook a sequence of employment offers to strikersphysicallypresent as pickets or susceptible to homecontact.4 Norman and Kenneth Murray approached strik-ers outside the plant and spoke first with Robert Bennett,saying, "we have an opening," which he declined ongrounds of being the picket captain.5 Kenneth Murrayadvised aloud this was a "no" and lined Robert Bennett outon a list bearing employees'nameswith numbered seniorityranking. The Murrays then approached Dillon with thesame offer. He caucused briefly with Robert Bennett, thenput down his picket sign and went to work for the balanceof the day.6On both August 7 and 8, Respondent made furtheremployment offers to strikers based on its upward businessfluctuation. On August 7, Kenneth and William Murrayapproached Donald Bennett as he picketed, stating thatthey had an opening and needed him to come in and go towork. Donald Bennett displayed blistered hands, saying hecould not because of them. Kenneth Murray "accepted"that reply as a "no" and continued making individual offersin seniority order. Mileham was contacted next and meritedanother "no" by refusing without stated reason.? Early onAugust 7 Schmitz was telephoned at home by KennethMurray. A plant job was offereds and Schmitz agreed toappear by 10 a.m. on August 8. Schmitz testified that in thetelephone conversation (which he recalled as emanatingfrom William Murray on August 9) he only agreed to talkabout returning.He arrived as promised but would notresumework because picketing remained in progress.Schmitz was lined off the employee list since Respondentviewed himas goingback on strike. Frank and JesusMoreno were then approached by the Murray brothers and6Althoughscheduled for continuedwork, Dillon did not return toRespondent'semploy thereafter. A furthermatter involving Dillon isevidencethatRespondent transmitted a speed memoto the Unionadvisingof hisreturn"per our agreementwith you." Norman Bashore, ordinarily therecipientof mail fromRespondentas the Union's internationalrepresenta-tive, denied ever seeing this communication.7Each instance of Respondent treating a striker's response as "no" alsoinvolved lining out that person's name on the pertinent list.8 Schmitzhad previouslybeen Respondent's truckdnverOn recommen-dationof Respondent's insurance carrier(based on Schnutz' driving record),Kenneth Murray withdrew the truckdrivingjob fromconsideration andinstead described the immediately available position as one doing "otherfunctions in theshop at thesame rateof pay and seniority." 272DECISIONSOF NATIONALLABOR RELATIONS BOARDoffered immediate return to work which each declined. OnAugust 11, Kenneth Murray telephoned Corcoran at homewith an offer of immediate employment which he declinedunless everyone went back to work at the same time.Following this,Kenneth Murray made immediate efforts tocontact Garcia by telephone.He was unsuccessful and onAugust 12 Respondent sent Garcia a telegram stating his"last chance" to report for work was 7 a.m. on August 14.Chavezwas the person with least seniority ranking on theroster list involved in these recall activities.During'thecourse of unsuccessful efforts to contact Garcia on August11,Chavez was approached by the Murray brothers andoffered an immediate opening which he declined withreference to picketing then in progress.Respondent hired additional employees following com-mencement of the strike onJuly 17.During the time spanJuly 18 - 31, Respondent hired (and each started to work)David Foust, Robert DeVito, Jr., Robert Koerner, andRhae Foust. The first three named were advised byKenneth Murray that their employment was temporary inthe context of a labor dispute in progress and this waswritten on their applications above an acknowledgingsignature.9 Paul Harms was hired July 22 (to start July 25)for a "new position" in Respondent's upholstery depart-ment.Steven Sanford applied July 29 and was hired to startAugust 1; Timothy Wyatt applied and started August 1;while Chris Elliott applied August 1 and was hired to startAugust 6.In Sanford's case no "temporary"phraseologyappears, while in Wyatt's caseitdoes. As to Elliott thegranting of employment was on a permanent basis consis-tentwith policies of the rehabilitation program throughwhich he was referred.Respondent's operations have three production areas:core makeup, form line, and flat finishing. It has followed apolicy of assigning employees to different tasks within andbetween these functional areas for purposes of both crewflexibility and better morale. Ordinarily an employee couldachieve a change in job duties upon request.Dan Dunn andRick Simpson were,at material times,working leadmen inthe flat finishing and form areas,respectively.This case involves interplay between principles applica-ble to rights of striking employees and the efficacy ofreinstatementoffers made for the purpose of fulfilling areinstatement obligation plus the associatedpurpose oftolling backpay.10 On August 4 the 11 strikers commumcat-!iOutside this time span Steven Francis and Louis Taylor were hired July15 and 16,respectively, and started work on July 18. Francis and Taylor eachhad the"temporary" notation added to their applications.10Ultimately in October the Bennetts,Morenos,Mileham,and Corcoraneach returned to their former positions (although Corcoran voluntarilymoved to core makeup),while Schmitz returned as a flat work employeesince-still effectively disqualified from driving duties. General Counsel doesnot contend that Garcia or Chavez are currently entitled to reinstatement, inapparent reference to the former orally declining anofferto return aboutOctober and the latter only having been a summer employee.11Donald Bennett and Frank and Jesus Moreno recalled RobertBennett's words expressing that "pickets [are/were I down"while Mileham,Corcoran,and Schmitz recalled use of the term "unconditional[ly]."Kenneth Murray testified that Robert Bennett said the signs were down andstrikers wanted their Jobs back,to which his brother replied that openings didnot exist at the time12Tex-Tuft Products, Inc,134 NLRB 1628 (1961);American OpticalCompany,138 NLRB 681 (1962);andBeaver Bros. Baking Co.,Inc. d/b/aAmerican Beauty Baking Co,171NLRB 700 (1968), are each factuallyed unconditional offers to return to work through aspokesman.11 While RobertBennettwas coached to use theword "unconditional" in the course of planning for thisconfrontation, I doubt that he actually uttered it. However,what he did say was sufficientlyclear, and should have beenreasonably so understood under the circumstances, as ablanket reinstatement requestmade on behalf of eachstriker.No hint of qualification was embodied in this plain-spoken advice and Respondent is without valid basis toview this episode as a collective conditional offer to returnonly if all strikers present would be then reinstated.12By August 4 Respondent had only secured one perma-nent strike replacement. This was Elliott to whom such acourse of employment wascommittedwithin the doctrine ofH. & F. Binch Co.,188 NLRB 720,723 (1973). None of theother nine persons starting work prior to August 4 did sounder circumstances establishing them to be permanentstrike replacements. Francis and Taylor were eachhiredprior to the strike, and logical consistency in applying the"commitment" principle ofBinchrequires the conclusionthat these two could not have been replacements forpersons not yet on strike at the time of their hire.Additionally, both were expressly advised that their posi-tions were temporary in the context of a labor dispute andotherwise "summer-only" employees. David Foust, Koer-ner, and DeVito were each similarly so advised, and uponsuch a showing none qualified as a permanent strikereplacement. Harms was hired for a new position, which bydefinitionmeanshe did not replace any striker. This leavesfor consideration Rhae Foust, Sanford, and Wyatt. Theystarted on either July 31 or August 1; a point in time atwhichKennethMurray felt the Union's "change inattitude" relative to bargaining impasse made it "apparentthat there would be no agreement." Influenced by thisperception he considered that persons hired beyond a "timeframe" ending no later than August 1 were employedunconditionally. This explanation fails to establish thatRhae Foust, Sanford, and Wyatt were permanent strikereplacements. Resolution of this point turns on the intrinsicnature of newly created employment relationships, notconjecture by the employer as to whether, and when, abargaining impasse would dissolve. Furthermore, theinconsistency and vagueness of Kenneth Murray's testimo-distinguishable.Also the claim thatstrikers were linkingthis group offer tobargaining demands iswithout foundation. No evidence of such conditionexisting on August 4 was advanced and the onlycontraryimplicationappears inMileham's responseto an individualreinstatement offer onAugust 7.On the basicissue of conditionality, I am satisfiedthat Corcoran ismistaken in his understandingof the offeras madeon August 4. Alternativecontentionsby Respondentare equally unpersuasive.Given theunstruc-tured nature of plantoperations and easeof employee interchange,there isno basis to examine the claim that"production [level] wasdown"either intermsof suspected strategymotivatingthe August 4 offer(s) or that taskswere not"immediately" available for the strikers as a whole.On the latterpointColour IV Corporation,202 NLRB 44 (1973),is not germane since therethe strikerlacked qualifications legitimatelyexpected for available workNeither doesthe expressionof a plural offer toreturn necessarily make thecommunicationconditional.Downtowner ofShreveport, Inc.,175 NLRB 1106(1969),Okla-Imt, d/b/a Holiday Inn of Henryettta,198 NLRB 410 (1972).Finally, the obvious disability of Rollins may be argued tobe an offsettingfactor to Elliott's employment, thuslegitimatizing even acollective offer forthe remaining 10 strikers. MURRAY PRODUCTS, INC.ny in this regard leaves Respondent's contentions withoutconvincing evidentiary support.13By reason of Elliott being the only permanently em-ployed strike replacement,10 of the persons extending theunconditional return to work offer on August 4 wereentitled to immediate reinstatement,and Respondent'sfailure to accord this amounted to unlawful discrimina-tion.14The nature of resumed picketing on August 6 isimmaterial to further resolutions in this case,other than asgeneral context for the series of reinstatement offers made(for the most part)during the balance of that week at theactual site of picketing immediately outside the plant.15How was the discriminatee status of these 11 persons(including Chavez)affected by consecutive offers duringAugust 7-12?Most doctrine relating to efficacy of rein-statement offers deals with the written variety.Ordinarily aletter is at issue with respect to time and manner of itsdispatch,circumstances of its receipt(actual or construc-tive),stated reporting date,requested"advise" date(if any),and such other features or alternatives whereby overallreasonableness of the offer may be judged.A personallycommunicated,at-site,verbal offer(based on contempora-neous "legitimate and substantial business justification")involves radically different dynamics.First is the questionwhether an offer was actually voiced.Here the Murraysspoke directly and unequivocally of customary productionwork waiting to be done.16 Second is the question whetherthe former(or substantially equivalent)position is con-templated by the offer.Given the work area interchangeand common skill level of production tasks that obtained,the offers were adequate from this standpoint(including thejustified variation respecting Schmitz). Cf.TrinityValleyIron and Steel Company,A Divisionof C. C. GrinManufac-turingCompany,Inc.,158NLRB 890, 901(1966);BestIndustrialUniform Supply Company Inc.,210 NLRB 300(1974). Third,and more complex,is the question whether areasonable opportunity to consider the offer is accorded byits apparent terms.I am mindful of the many decisions inwhich too short a period of time is present and the offerlacks validity for such reason.SeeHarrah'sClub,158NLRB 758 (1966);Portage Plastics Company,163 NLRB753 (1967);CollinsMining,supraat 241,250;National Tape13Most telling is the fact that Wyatt's application bears the "temporary"notation although he did not even apply until August 1, while the absence ofthis same entry on Rhae Foust's application may have been "an oversight."Kenneth Murray first described Francis as a "permanent"hire but laterconceded that he,"among others," was only employed seasonally.Finally,he fixes July 23 as the date on which a bargaining meeting produced"air [ofa] wrong direction"in union dealings,yet, upon questioning concerningSanford,could only respond that he might be one of a "few exceptions" tothe conditional strike replacements occurring in "that period of time."14While a seniority roster was not formally agreed to by the Union, onewas used by Respondent to determine the order of reemployment offers. Cf.United Aircraft Corporation (Pratt and Whitney Division),192 NLRB 382(1971) Since the Union itself requested preparation of a seniority list onAugust 4 (without conceding its applicability to any recall actions Respon-dent might take), no better basis than actual seniority standing is present todetermine which one person among the August 4 group was affected byElliott's displacement.SeeFire Alert Company,223 NLRB 129(1976), inwhich the"well established"grounds for so viewing seniority are noted.Accordingly,I exclude Chavez from the finding of discrimination on August4.CfC.E. Collins et at d/b/a Collins Mining Company,177 NLRB 221 at229 (1969).Since Robert Bennett declined reinstatement on August 6 andDillon worked only for that day, it is amply clear that on August 6 thenumberof unrestored strikers had reduced to no more than 10, while an273Corporation,187 NLRB 321, 325(1970);Penco Enterprises,Inc.,Penco of Ohio, and Acoustical Contracting and SupplyCorp.,216 NLRB 734 (1975).Also, there are cases in whichunique circumstances impelled the Board to adopt thenotion that an arguably ineffective reinstatement offer doesnot oblige an individual to abandon concerted activitybeing engaged in at the time(Leprino Cheese Co., d/b/aLeprino CheeseMfg. Co.,170 NLRB 601 (1986))and to holdthat an indirectly communicated offer "only set the stagefor . . . confusion"(Rafaire RefrigerationCorp.,207NLRB523 (1973)).More applicable rationale,however,is found inFredeman's CalcasieuLocks ShipyardInc.,208 NLRB 839(1974).Here the Board summarized major principlesrelating to reinstatement rights and backpay cutoff dates.Fredeman'sexpressly contemplates that"unusual situa-tions"might require acceptance of a return-to-work offeron the same day it is received:This can only mean acircumstance where no particular impediment of personalreadinessor prior commitment prevents the offeree'sprompt conversion from a withholder to a provider ofservices.Contrary to General Counsel,Ibelieve that"under thecircumstances each offer was conveniently susceptible toacceptance(other than by Donald Bennett).Immediatetaskswere awaiting each person approached and nonerequested extra time to consider the offer or adjust personalaffairs.Any striker of such a mind could readily haveemulated Dillon by accepting the offered employment. TheBoard has identified"reasonable time to consider whetherto return to Respondent's employ,how they were to getthere, and what they were likely to face upon arrivingthere" as factors to weigh in determining the, stringenciesrelative to expecting hasty return to work by claimants.Southern Household Products Company,Inc.,203 NLRB 881(1973).Here the showing is one of persons physicallypresent or available nearby(except Garcia),fully capableof work resumption(except Donald Bennett),and influ-enced by apparent tactical choice or common policy frontcausing most to choose continued general picketing ratherthan summarily abandoning the strike.Accordingly, theidenticalnumber ofunreplacedpositionswere still available.Chavez'unconditional offer to return on August 4 is deemed a continuing one withinthe doctrine ofThe Latdlaw Corporation,171 NLRB 1366(1968); therefore,Respondent'sinaction with respect to Chavez on August 6 constitutes aseparate discriminatory act (of omission)and gives rise to a backpay periodfor him commencing 2 days later than that of his companions.This separatequalification follows as to Chavez even though Rollins was temporarilyphysically disabled as of August 4, because a single strike replacement hadactuallyoccurred andLaidlawrequires preservation of status quo until somesignificant change in circumstance.15The requisite"causal relationship"necessary to convert this strike toone in protest of unfair labor practices is not present.SeeHarcourt andCompany,Inc., 98 NLRB 892,909(1952). No change in picket sign legend orother indication of prolongation relating to unfair labor practices is shown.Cf.Montgomery Word & Co., Incorporate4202 NLRB 593, 613(1973);TheMasonic and Eastern Star Home of the District of Columbia,206 NLRB 789(1973).The point is academic here,since by August 6 each discnminatee(including Chavez)had succeeded to rights superior to those of an unfairlabor practice striker(thepresentright of reinstatement).16The Board has recognized the colloquial expression "in a hole" as acomponent of dialogue interpreted to reasonably express an adequate (andimmediate)offer of reinstatement.Moro Motors Ltd.,216 NLRB 192 (1975). 274DECISIONSOF NATIONALLABOR RELATIONS BOARDoffers of August 7-12 were each valid in the cases of sevenpersons physically present or summonable by telephone.17Ifind that evidence in support of complaint paragraphs16-19 is insufficient to establish any violation, takenintrinsically as to each allegation or placed in context withother aspects of the case. In support of paragraph 10,Donald Bennett testified that, about 3 weeks after the mid-March election,KennethMurray called a meeting ofemployees and stated,"Me union's in now,and weregoing togo byunion rules and this tardiness- the guys thatwere tardy will be canned. . . . [D]on't be surprised whenit happens." No other employee so testified and, althoughnot specifically contradicted by Kenneth Murray, the pointin time of this utterance coincides with the earliestnegotiatingsessionon April 9. Given this relationship to thefledgling bargaining relationship, the utterance is as much apoint of information as a threat of discharge and reprisalfor selectingthe Union. The subject "Hours of work" was amatter agreed to (no later than July 9) following theexchange of "numerous proposals and counter-proposals"during the preceding 2 months. I do not view KennethMurray's statement as a unilateral change in any tangibleterm or condition of employment's or, derivatively, ascarrying the ominous tone of coercion necessary to estab-lish an 8(a)(1) violation.Donald Bennett also testified, inapparent reference to paragraph 16(a), that momentsfollowing the count of ballots on March 14 KennethMurray expressed a "pissed off"state of mind saying, ".. .the whole shop (crew) would change within a three-monthperiod oftime."Kenneth Murray denies this, recalling onlybeing upset after the count and while hurrying to "recluse"himself calling "son of a bitch" toward a union representa-tive. The formerutterance iswholly speculative in contentwithout reasonablysuggestingthat Respondent harboredintent of achieving such an end; the latter utterance ismerely an excited expletive. Neither version constitutes an8(aXI) violation. Respecting paragraphs 18 and 19, there issubstantial evidence that both Simpson and Dunn funsi7Donald Bennett declinedworkby reasonof demonstrablyblisteredhands.He was eventually reinstated to his former positionOctober 9.Without furtherindication of his medical condition during the intervalinvolved or showing that he advised Respondentprior to October 9 of arecovery,Ifind no basis to accordhim backpay.In the caseof Garcia he wasnot reachedby telephoneunder circumstances not shownto involve fault onhis part.In view of theterms of Respondent's telegramto him (whichprovideda reasonable time to report under all the circumstances), the offerwas effective as of August 14.SeeEasternDie Company,142 NLRB601, 604(1963) TheBoard customarily awardsbackpay topersons dischargedwhileonstrikebeginning 5 days from the date of an unconditional offer to return.Arturo Transportation System, Inc.,166 NLRB 795 (1967);RooseveltRoofingand SheetMetal Works,Inc., 204 NLRB 671 (1973);H.S. Knitting Mills, Inc.,211 NLRB355 (1974);BMW Autozentrum,219 NLRB 98 (1975).Here thestrikers were not discharged as evidencedby theOctober reinstatements, byadvice to Bashore,by Chavez'admission he was so assured,and by thecredibly voiceddescription of Respondent's officersthat they neither hadnor effectuated such a purposeTestimony of contraryimplication fromMileham and Donald Bennett is discredited as personal misconception. Thesequenceof events,coupled with teachingsofLaullaw,amounts to asituation in which these unreplaced strikers had standing generally similar todischargees.Coincidentwith experiencing the rejectionof their uncondition-al offers to return,a 5-day adjustment period shouldbe deemed to begin.This approach harmonizes withRamona'sMexican Food Products, Inc,203NLRB 663 (1973),in which the Board noted"the large numberofstrikersseeking reinstatement"and "consistent with... past policy"of fashioning a5-day hiatusbefore backpay startsto accrue.Here only Garcia's offer waseffective outside the5-day spanand he is entitledto backpay for the 3 days oftioned as supervisors of Respondent during the Augustperiod involved. Each effectively assigned tasks to employ-ees and,assumingtheir role in employee transfers, workreleases,suspensions,and discharges was purely routine,the former finding suffices to establish agency status. Allthat relates to their conductis JesusMoreno's testimonythathe overheardremarksbetween them, seeminglydirected for his benefit, that the picketing employees wouldnever comeback to work. Given Respondent's generallyunobstructiveresponseto the advent of the Union andessentially innocuous nature of this remark, I find it to beonly idle conversation between two supervisors withoutthreateningimplication to any employee of ordinaryprudence and understanding. Accordingly, I find thatRespondent has not committed any of the independent8(axl) violations alleged in the complaint.19CONCLUSIONS OF LAW1.Respondent, by refusing to reinstate economic strik-ers who unconditionally offered to return to work and hadnot been permanently replaced, has engaged in unfair laborpractices affectingcommercewithin the meaning of Section8(a)(1) and (3) and Section 2(6) and (7) of the Act.2.Respondent has not violated the Act in any respectother than as specifically found.Upon the foregoing findings of fact, conclusions of law,and theentirerecord, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER 20The Respondent, Murray Products, Inc., Orange, Califor-nia, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to reinstate economic strikers who uncondi-tionallyoffer to return to work and have not beenpermanently replaced.August 11-13. Corcoran was offered reemployment on the fifth dayfollowing his reinstatement request.Thischaracterization obtains even upona favorable count that includes Saturday, August 9,since it was a day ofsome overtime including that performed by higher seniority (relative toCorcoran) striker Chris Walters who had unexpectedly appeared to work onthat date. Chavez, also offered reemployment on August 11, did notconstructivelyapply unconditionally until August 6 and is thus withoutbackpayentitlementBackpay to Garcia shall be computed in accordancewithF.W.Woolworth Company,90 NLRB 289 (1950), andIsis Plumbing &Heating Co.,138 NLRB 716 (1962)isCf.Donald Walker et al., d/b/a Central Buying Service,223 NLRB 542(1976), in which,as appropriate here,the application of principles relating to"significant detriment"and "real change"shows an unsustained burden ofproof.19Garcia and Chavez each testified thaton July17 Kenneth Murrayspoke aloud in reference to the newly picketing employees that should theybe walking by the drivewaywhen a vehicle is comingout to "run them over-it's their tough shit."Chavez also testified that he wastold bySimpson to callin sick as a prelude to reinstatement.The complaint makes no allegationreasonably associated to this testimony and I consider it matter not litigatedduring the hearing. No evidence was advanced recognizably supportive ofpars.16(b) or 17.20 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived for all purposes. MURRAY PRODUCTS, INC.275(b) In any like or related manner discriminating againstemployees to encourage or discourage membership in alabor organization.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsguaranteed in Section7 of the Act.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Make whole Silviano Garcia for any loss of earningshe may have suffered during August 11-13, inclusive, as aresult of discrimination against him.(b) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Order.(c)Post at its Orange, California, plant copies of theattached notice marked "Appendix."21 Copies of saidnotice, on forms to be provided by the Regional DirectorforRegion 21, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter,in conspicuous places,including all placeswhere notices `to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsuch notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedin all other respects.21 In the event that the Board'sOrderis enforced by a Judgment of ato a Judgment of the United States Court of Appeals Enforcing an Order ofUnited States Court of Appeals,the wordsin the notice reading"Posted bythe National Labor Relations Board."Order of the National Labor Relations Board"shall read"Posted Pursuant